DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note – Prosecution History
A notice of abandonment was made for this case on 07/17/20. A petition for revival was filed on 09/17/20. The petition was granted on 02/26/21.

Drawings
The drawings filed on 12/03/15 are accepted.

Examiner’s Note - Claim Objections
The applicant’s claim amendments of 07/01/20 have overcome the examiner’s prior claim objections.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-3 and 5-9 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims recite specific mathematical algorithms, which recite an abstract idea. However, the claims also recite additional elements that integrate the judicial exception into a practical application. For example, the following limitations are recited in claim 1:
applying to the cell at least one current peak of intensity I1, the current peak flowing through the cell
detecting a fault with connection hardware of the cell when at least one of the coefficients is increasing above a predetermined amount with respect to a value of the coefficient at a beginning of life of the cell
These limitations, when considered together, apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). In this case, the particular machine is the connection hardware of an electrochemical cell. The claims as a whole also improve the technology or technical field of estimating a state of health of an electrochemical cell. 
In view of the applicant’s arguments of 07/01/20, the examiner observed that page 8, lines 24-26 of the applicant’s specification states, “By making a prior estimation of these various values, it is possible to detect connection hardware problems at the beginning of life and during the life of the cell.” Page 9, lines 21-24 state, “The invention described hereinabove has the further main advantage that, since it only requires a software updating of the current devices for estimating the state of health, its cost of implementation is very low.” In view of such specific disclosure of the applicant’s improvements, and in view of the specific disclosure of hardware in both the specification and the claims, the examiner determined that the claims as a whole recited additional elements that integrate the judicial exception into a practical application. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Examiner’s Note - 35 USC § 112
The applicant’s 07/01/20 amendments and response have overcome the examiner’s previous 112 rejection. The examiner found the applicant’s arguments to be persuasive.

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. 
calculating at least one coefficient αI1 and at least one coefficient U0,It … is a linear approximation of the variation of the voltage U as a function of √t, where √t≥1
calculating a coefficient β such that ∆U/√t = β X I is a linear approximation of a variation … wherein a plurality of current peaks of intensities …
estimating the state of health of the cell based on either of the coefficients calculated in the calculating
While numerous references relating to estimating a state of health of an electrochemical cell were found, no references were found that taught the combination of claimed equations in calculating coefficients α, U0,It, and β.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arai (US Pat 5617324) discloses remaining battery capacity measuring method and apparatus.
Mizuno et al (US PgPub 20060181245) discloses a method and apparatus for detecting charged state of secondary battery based on neural network calculation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        06/05/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862